Title: To George Washington from Brigadier General Anthony Wayne, 19 November 1777
From: Wayne, Anthony
To: Washington, George



Dear Genl
Two Mile Stone [Germantown Road, Pa.] 2 OClock P.M. 19th Novr ⟨1777⟩

The Light Infantry who were Encamped on the Right between third & fourth Street have Struck their tents this morning—their Picquets are drawn in—we took possession of the Advanced Redoubt made of Rails when they Vacated this day—I am just proceeding along the line to the left—they have turned out the Guards from a house near the City with a few of their Horse but don’t seem Inclined to Advance—there is no Abattes to the Right. I am Sir Yours &Ca

Anty Wayne

